Determination of the State Human Rights Appeal Board, dated November 14, 1972, affirming an order of the State Division of Human Rights, unanimously modified, on the law, to limit application of the directive to petitioner to the-premises at which the subject housing discrimination took place, and otherwise confirmed, without costs and without disbursements. On this, record, there is no doubt that discrimination by. reason of race, as charged against petitioners, did take place, and the directive is appropriate as to the subject premises. There is, however, no rational relation, insofar as the directive is concerned, between the offense charged and any other premises owned by petitioners. Concur — McGivern, J. P., Markewieh, Nunez, Murphy and Tilzer, JJ. *
(Republished)